—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 2000 (People v Ford, 277 AD2d 250), affirming a judgment of the Supreme Court, Queens County, rendered April 23, 1998, and an amended sentence of the same court, imposed February 9, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, *402463 US 745). Santucci, J.P., Smith, Friedmann and McGinity, JJ., concur.